Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application filed January 29, 2021.

3.	Claims 1-20 have been examined and are pending with this action.

4.	The Information Disclosure Statement filed February 14, 2022 has been considered.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in an interview with Nicole Dunham (Reg. No. 66,122) on February 12, 2022.

7.	The application has been amended as follows:
1.	(Currently Amendment) A method performed by one or more computing systems for creating a virtual device, the method comprising: 
identifying a plurality of physical devices configurably connected to at least one controller, wherein each physical device of the plurality of physical devices includes at least one function associated with capabilities of the physical device; 
extracting, via the at least one controller, the functions from the plurality of physical devices; 
presenting to a user, via a user interface, a list of the plurality of physical devices available for combination to create the virtual device; 
receiving from the user selection of two or more physical devices to be combined to create the virtual device; 
presenting to the user, via the user interface, a list of functions that can be performed by the virtual device based on the selected physical devices; 
receiving, from the user, a selection of one or more functions to be performed by the virtual device; and 
creating, via the at least one controller, the virtual device to perform the selected functions of the two or more physical devices, wherein the virtual device includes automation rules associated with the selected functions of the two or more physical devices.

12.	(Currently Amended) One or more computing systems for creating a virtual device, the one or more computing systems comprising: 
one or more computer-readable storage mediums for storing computer-executable instructions for controlling the one or more computing systems to: 
identify the plurality of physical devices configurably connected to at least one controller; 
extract the functions from the plurality of physical devices; 
present to a user, via a user interface, a list of recipes for creating the virtual device based on the functions of the plurality of physical devices; 
, from the user, a selection of a recipe; 
in response to receiving the selection, display information about the recipe, the information including a descriptive image, a description, and ingredients; 
receive an indication that the user wants to create the virtual device; and 
in response to receiving the indication, define the virtual device according to the recipe, wherein the virtual device utilizes the functions of at least two of the plurality of physical devices, and wherein the virtual device includes automation rules associated with the functions of at least two of the plurality of physical devices; and 
one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums.

16.	(Currently Amended) A virtual device management system for creating and implementing virtual devices, the system comprising: 
a plurality of physical devices configured to communicate data, wherein each physical device of the plurality of physical devices includes at least one function associated with capabilities of the physical device, and wherein the plurality of physical devices includes at least a first physical device and a second physical device;  
at least one controller configurably connected to the plurality of physical devices, wherein the at least one controller comprises at least one processor and at least one non-transitory memory, and wherein the at least one controller is configured [[to—]] to: 
identify the plurality of physical devices configurably connected to the at least one controller; 
extract the functions from the plurality of physical devices; 
device includes automation rules associated with the functions of the first and second physical devices; 
present to a user, via a user interface, the at least one virtual device; 
receive from the user, via the user interface, a selection of the at least one virtual device; and 
create the at least one virtual device selected by the user by defining automation rules associated with data received from the first and second physical devices.


Allowable Subject Matter
8.	Claims 1-20 are allowable over prior art of record in light of the arguments presented in the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “identifying a plurality of physical devices configurably connected to at least one controller, wherein each physical device of the plurality of physical devices includes at least one function associated with capabilities of the physical device; extracting, via the at least one controller, the functions from the plurality of physical devices; and creating, via the at least one controller, the virtual device to perform the selected functions of the two or more physical devices, wherein the virtual device includes automation rules associated with the selected functions of the two or more physical devices” as recited in independent claim 1, and similarly recited in independent claims 12 and 16.
Specifically, although prior art of record teaches creating a virtual device associated with a physical device, that is where the similarities end.  Prior art of record fails to explicitly disclose, 

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 11, 2022